Exhibit NovaDel Signs Exclusive License and Distribution Agreement with Hi-Tech Pharmacal Co, Inc.’s Subsidiary to Commercialize and Manufacture ZolpiMist™ in the US and Canada Flemington, NJ – November 16, 2009 NovaDel Pharma Inc. (NYSE AMEX: NVD)today announced its entry into an exclusive license and distribution agreement with ECR Pharmaceuticals Company, Inc., a wholly owned subsidiary of Hi-Tech Pharmacal Co., Inc. to commercialize and manufacture ZolpiMist™ in the United States and Canada.ZolpiMist™ is our oral spray formulation of zolpidem tartrate approved by the FDA in December of 2008. Under the terms of the agreement, ECR will pay NovaDel $3 million upon the execution of the agreement. ECR will assume responsibility for manufacturing and marketing the product in the United States and Canada. In addition, ECR will pay royalties of up to 15% on net sales of ZolpiMist™ as well as an additional milestone payment if sales reach a specified level. Steven B.
